DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton, US-PGPub 2013/0309351 in view of Bruggemann, US-PGPub 2003/0176500.
Regarding claims 21,29-35, Norton teaches administering animal feed to animals such as cattle (para 27) wherein the feed affects behavior (para 35).  The feed has green color and flavors (para 41, carbs and protein).  The feed may be a fish meal or fishmeal may be a portion of the feed (para 27).  
Norton fails to teach the product further comprising C6 breakdown products of long chain fatty acids.  Norton also fails to teach dairy cows.
Bruggemann teaches feed compositions having these c6 compounds are known in the art (abstract).  It would have been obvious to incorporate such products to enhance antimicrobial properties (para 021).  This would be beneficial since the products of Norton are drawn to feeding young animals which have developing digestive tracks.
Referring to dairy cows, Norton teaches cattle but not a dairy cow.  Dairy cows are well known forms of cattle.  It would have been obvious to substitute one known cattle for another since this would have yielded predictable results.

Regarding claims 27, Norton teaches adjusting feed intake (para 66-67) and that cattle may be fed in more frequent meals resulting in greater total feed intake (para 63).  This would also considered to be a method for increasing intake.

Regarding claims 28, Norton teaches adjusting feed intake (para 66-67) and that cattle may be fed in more frequent meals resulting in greater total feed intake. Norton further teaches various sizes, feed amounts, weights, dose frequencies, etc (para 51, 55, examples).  In light of the teachings of Norton, one of ordinary skill would have found applicant’s claimed amounts obvious and discoverable through routine experimentation.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton, US-PGPub 2013/0309351 in view of Goers, Patent 4,806,379 and Bruggemann, US-PGPub 2003/0176500.
Regarding claims 18-20, Norton teaches administering animal feed to animals such as cattle (para 27) wherein the feed affects behavior (para 35).  The feed has green color and flavors (para 41).
	Norton fails to teach hexanal.
 Goer teaches a feed additive comprising flavors and having cis 3 hexenal.  It would have been obvious to incorporate these substances into the product of Norton for purposes of enhancing the flavor (abstract of Goer).

Response to Arguments
Applicant's arguments filed 3/20/2018 have been fully considered but they are not persuasive. 
Applicant argues that Norton does not teach flavor or color (page 6).  Norton teaches administering animal feed to animals such as cattle (para 27) wherein the feed affects behavior (para 35).  The feed has green color and flavors (para 41).  Norton further teaches enhancing feed intake (para In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRESTON SMITH/
Examiner, Art Unit 1792